The opinion of the court was delivered by
Scott, J.
The defendant was convicted of larceny and has appealed. One of the errors complained of is the failure of the court to instruct the jury in writing, the defendant having requested the court to give written instructions. The charge given was partly written and partly oral, and for this reason the case must be reversed and remanded for a new trial.
The fact that a stenographer was present, who took down the charge as given, was not a sufficient compliance with the statute. (Code Proc., §354, subd. 4.)
Another error complained of was in relation to the impeachment of a witness. Testimony had been introduced to show that his reputation for truth and veracity was bad, and the witnesses were then asked whether from their knowledge of his reputation they would believe him under oath, and the court sustained an objection to the question. We think the weight of authority is now against permitting witnesses to tes*536tify to their opinions in this respect, and the objection was properly sustained.
Hoyt, C. J., and Anders, Gordon and Dunbar, JJ., concur.